
	

114 SJ 14 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission regulating broadband Internet access.
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Federal Communications Commission regulating broadband
			 Internet access.
	
	
 That Congress disapproves the rule submitted by the Federal Communications Commission relating to regulating broadband Internet access (published at 80 Fed. Reg. 19737 (April 13, 2015)), and such rule shall have no force or effect.
		
